Judge Cozort
dissenting.
The issue in the present case was addressed by this Court in N.C. Farm Bureau Mut. Ins. Co. v. Welch, 118 N.C. App. 554, 556-57, 455 S.E.2d 906, 908 (1995). I am unable to distinguish the facts of this case from the facts of Welch, and I find Welch to be controlling. Defendant Lowery did not own the Ford Taurus, and it was not listed in the Declarations of the Allstate insurance policy. Therefore, the Ford Taurus is not a “covered auto” and Allstate’s policy does not provide liability coverage for defendant Lowery. For these reasons I vote to reverse the order of the trial court and remand the case for entry of judgment in favor of defendant Allstate.